DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16-19 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Claim Rejections under 35 U.S.C. 112, filed 04/04/2022, with respect to the rejections of claims 16-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 16-19 has been withdrawn. 

Applicant's arguments, see Claim Rejections under 35 U.S.C. 102 & 103, filed 04/04/2022 have been fully considered but they are not persuasive. Applicant argues that:
Claim 1 recites the limitations of receiving a first encoded media sequence that has been encoded to comply with one or more transmission buffer constraints. None of the references cited by the Examiner teaches or suggests these limitations. And based on this claim mapping, in order to teach or suggest the above limitations of claim 1, Shibayama would have to disclose that the encoded stream has been encoded to comply with one or more transmission buffer constraints. Importantly, Shibayama contains no such teachings. As discussed above, Shibayama discloses only the idea of encoding a stream based on encoding control information specified by a control information specifying unit.
Examiner respectfully disagrees.
	Shibayama achieves an encoded stream to comply with transmission buffer constraints. In fact, Shibayama discloses safe guards to prevent transmission buffer overflow as recited in [0054] “the first example can maintain the accuracy of the encoded image by generating and transmitting the encoded stream while preventing the transmission buffer from being broken.” Fig. 8 further shows the encoded stream complying with transmission buffer occupancy. Examiner reasonably interprets preventing the transmission buffer from being broken as encoding a stream to comply with one or more transmission buffer constraints, as claimed. Other embodiments of Shibayama has the same scope but ultimately concern avoiding approaching the dangerous area where overflow will occur, while minimizing the damage on the image quality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-11, 16-17, 19 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibayama (US 20170264820 A1).

Regarding claim 1, Shibayama teaches a computer implemented method, comprising: 
receiving a first encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]); 
storing the first encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints (it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and 
decoding for playback at least a portion of the first encoded media sequence stored in the transmission buffer (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Regarding claim 3, Shibayama teaches the computer-implemented method of claim 1, wherein the one or more transmission buffer constraints include at least one transmission buffer constraint limiting a variation in bits used to encode frames included in the first encoded media sequence (the semiconductor device 100 controls the encoding bit rate by allocating a lot of bits when the occupancy of the virtual reception buffer is available, and when the occupancy of the virtual reception buffer is not available, controls the encoding bit rate by reducing the number of allocated bits. [0033]).

Regarding claim 8, Shibayama teaches the computer-implemented method of claim 1, wherein the first encoded media sequence comprises a plurality of subsequences, and at least two of the subsequences are encoded based on different encoding parameters and subject to the one or more transmission buffer constraints (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 9, Shibayama teaches the computer-implemented method of claim 1, wherein the first encoded media sequence is associated with a media title comprising at least one of video content or audio content (The encoder 1 encodes a video image such as a photographic image taken by a camera [0037]).

Regarding claim 10, Shibayama teaches the computer-implemented method of claim 1, further comprising: receiving a second encoded media sequence that has been encoded based on at least a first encoding parameter and to comply with the one or more transmission buffer constraints, wherein the at least a first encoding parameters is different than at least one encoding parameter used to encode the first encoded media sequence; storing the second encoded media sequence in the transmission buffer; and decoding for playback at least a portion of the second encoded media sequence (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 11, Shibayama teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors (The prevent invention can also achieve an arbitrary process by allowing a processor, such as a central processing unit (CPU), to execute a computer program. [0082]), cause the one or more processors to perform the steps of: 
receiving a first encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]);
storing the first encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints (it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and 
decoding for playback at least a portion of the first encoded media sequence stored in the transmission buffer (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Regarding claim 16, Shibayama teaches the one or more non-transitory computer readable media of claim 11, wherein the first encoded media sequence comprises a plurality of subsequences, and at least two of the subsequences are encoded based on different encoding parameters and subject to the one or more transmission buffer constraints (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 17, Shibayama teaches the one or more non-transitory computer readable media of claim 11, further comprising: receiving a second encoded media sequence that has been encoded based on at least a first encoding parameter and to comply with the one or more transmission buffer constraints, wherein the at least a first encoding parameters is different than at least one encoding parameter used to encode the first encoded media sequence; storing the second encoded media sequence in the transmission buffer; and decoding for playback at least a portion of the second encoded media sequence (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 19, Shibayama teaches the one or more non-transitory computer readable media of claim 11, wherein the first encoded media sequence comprises a real-time video stream ([0081] The embodiments described above can be applied, for example, to an in-vehicle camera and the like. In other words, a photographed image taken by an in-vehicle camera is required to be displayed on a screen near the driver's seat in real time, and if the display is delayed from the time of photographing, driving will be affected. Thus, a low delay is required. For this reason, the embodiments can be applied to low delay video encoding LSI as well as systems that transfer the video image such as a camera image with low delay. In particular, the embodiments can be applied to a system (an in-vehicle camera, a monitoring camera, or the like) in which a large capacity external memory, such as DRAM, may not be mounted due to a requirement for packaging for waterproof.).

Regarding claim 20, Shibayama teaches a computer system, comprising: 
one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (The prevent invention can also achieve an arbitrary process by allowing a processor, such as a central processing unit (CPU), to execute a computer program. [0082]) and, when executing the instructions, are configured to: 
receive an encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]);
store the encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints(it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and
decode at least a portion of first encoded media sequence stored in the transmission buffer for playback (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama in view of Hayashi (US 20160254976 A1).

Regarding claim 4, Shibayama teaches the computer-implemented method of claim 1. Shibayama does not teach the following limitations, however, in an analogous art, Hayashi teaches wherein the one or more transmission buffer constraints include at least one transmission buffer constraint associated with a pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hayashi and apply them to Shibayama. One would be motivated as such as to effectively exploit a network bandwidth (Hayashi: [0018]).

Regarding claim 5, Shibayama in view of Hayashi teaches the computer-implemented method of claim 4, Hayashi further teaches receiving the pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 4 is applicable.

Regarding claim 13, Shibayama teaches the one or more non-transitory computer readable media of claim 11. Shibayama does not teach the following limitations, however, in an analogous art, Hayashi teaches the one or more transmission buffer constraints include at least one of a transmission buffer constraint associated with a pre-buffering time or a transmission buffer constraint limiting a variation in bits used to encode frames included in the first encoded media sequence ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 13 is applicable.

Regarding claim 14, Shibayama in view of Hayashi teaches the one or more non-transitory computer readable media of claim 13, Hayashi further teaches receiving the pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 14 is applicable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama in view of Konoshima (US 20110019974 A1).

Regarding claim 7, Shibayama teaches the computer-implemented method of claim 1. Shibayama does not teach the following limitations, however, in an analogous art,  Konoshima teaches wherein the one or more transmission buffer constraints include at least one of a constant bitrate video buffer verifier (VBV) constraint or a variable bitrate VBV constraint (In VBV, a model is adopted in which, after a coded moving image is stored in a virtual buffer for the amount of initial delay at a maximum transmission bit rate, data for one picture is instantly extracted from the virtual buffer at an interval of fixed time [0028]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Konoshima and apply them to Shibayama. One would be motivated as such as to preserve image quality (Konoshima: [0027]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama in view of BOTSFORD (US 20170064342 A1).

Regarding claim 18, Shibayama teaches the one or more non-transitory computer readable media of claim 11. Shibayama does not teach the following limitations, however, in an analogous art, BOTSFORD teaches wherein the first encoded media sequence is downloaded form a content distribution network. ([0053] The encoder 182 provides encoded ABR media 194 according to the encode parameters 186 utilized for encoding each ABR profile to which the source media is encoded. The encoded ABR media 194 can be stored in a server (e.g., an origin server), such as part of a content delivery network that feeds ABR media for an ABR translator, as disclosed herein. The encoder 182 can also generate a manifest file according to encode and decode parameters for each profile to which the source media is encoded. [0053]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of BOTSFORD and apply them to Shibayama. One would be motivated as such as to provide the output stream at a bitrate that maintains the playout duration equal to the corresponding chunk presentation duration. (BOTSFORD: [0005]).

Allowable Subject Matter
Claims 2, 6, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486